PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer. The claimant seeks an award of $229.17 for unpaid electric service bills incurred by two of respondent’s facilities. The respondent, in its Answer, admits the validity and amount of the claim and that the respondent expired sufficient funds in the appropriate fiscal year from which the obligation could have been paid. The Court, therefore, makes an award in the amount claimed.
Award of $229.17.